DETAILED ACTION

	 This Office Action corresponds to the After Final response filed 10/19/2021. Claims 22 - 26, 28 - 35 and 37 – 40 are presented for examination on the merits. Claims 27 and 36 canceled. Claims 22 - 26, 28 - 35 and 37- 40, now re-numbered as claims 1-17 are pending.
Response to Arguments

1.	The Examiner indicated allowable subject matters in the office action mailed on 10/04/2021. As such, the applicant has amended independent claims 22, 31, and 40 to incorporate the allowable subject matter of claims 27 and 36 respectively. 
	In view of the foregoing, the double patenting rejection to the claims in the Final Office Action mailed on 09/23/2016 is hereby withdrawn.
				Allowable Subject Matter
2.	  Claims  22 - 26, 28 - 35 and 37-40 are allowed over prior art of record.
Reasons for Allowance 
3. 	The following is an examiner’s statement of reasons for allowance:
 The independent claims 22, 31, and 40 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies. 
 	Feeney (US 20160098723 A1, prior art on the record) discloses a method for block-chain verification of goods includes scanning, by a computing device, using a code scanner, an address from a code affixed to a product. The method includes verifying, by the computing device, that the address is associated with a crypto-currency transaction recorded at a transaction register. The method includes obtaining, by the 
 	Further, Feeney discloses that scanning further involves scanning at least one additional datum from the code. Another embodiment also includes displaying the at least one additional datum to a user of the computing device. In another embodiment, determining further involves comparing the at least one current transaction datum to the at least one additional datum. In an additional embodiment, verifying also includes obtaining at least one additional datum. Yet another embodiment also involves obtaining the at least one additional datum from the transaction register. Still another embodiment also involves obtaining the at least one additional datum from a second computing device. Another embodiment also includes displaying the at least one additional datum to a user of the computing device. In a further embodiment, determining also involves comparing the at least one current transaction datum to the at least one additional datum (Feeney, Paragraph 0008)
Manian et al. (US 20170243193 A1) discloses hybrid of blockchain with other information management systems to provide validation for documents, transaction state and performance against contracts. A blockchain document hybrid allows portions of versioned documents to be shared without revealing full document content. For transaction and contract state a confidential Shared Data Structure (SDS) is combined with a publicly viewable blockchain to record the terms of a trade transaction, starting from as early as a purchase order. Out of these building blocks we present designs for commerce systems that can automatically execute the flow of money based upon 
  Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards secure document management. The subject matters of independent claims 22, 31, and 40 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. Specifically, the limitations in claim 22 that recite: “the document comprising a text document comprising words, an audio clip or a video file; - obtain the first number of outputs of a cryptographic operation, such that for each output, a random value and a document segment are employed to generate an input to the cryptographic operation, build a Merkle tree based on the outputs of the cryptographic operation, store a top hash of the Merkle tree in a block chain, and cause a timestamp to be included in the block chain, the timestamp indicating a time when the top hash is stored in the block chain…” in combination with the rest of the limitations recited in independent claim 22.  
	 Independent claims 31 and 40 recite similar subject matters as to those in claim 22.
 	 The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
  	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in 
 	Specifically, the substances of applicant’s remarks in page 6 filed on 10/19/2021 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 22, 31, and 40 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 				Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638. The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAHFUZUR RAHMAN/
Primary Examiner, Art Unit 2498